 Case 6:21-cv-00401-GAP-DCI Document 1 Filed 03/02/21 Page 1 of 7 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

                                           CASE NO:
MICHAEL MCGUIRE JR.,

      Plaintiff,

      v.

JEFFREY HAYNES, individually,
d/b/a THE WIRING GUYS

      Defendant.
                                     /

           COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

      Plaintiff, MICHAEL MCGUIRE JR. (“Plaintiff”), pursuant to 29 U.S.C. § 216(b), hereby

files the following Complaint against Defendant, JEFFREY HAYNES d/b/a THE WIRING GUYS

(“HAYNES” or “Defendant”) and alleges as follows:

                                         INTRODUCTION

   1. This is an action arising under the Fair Labor Standards Act (“FLSA”), pursuant to 29

      U.S.C. §§ 201-216, to seek redress of Defendant’s violations of the FLSA against Plaintiff

      during the course of his employment and to recover additional damages arising from

      Defendant’s wrongful discharge of Plaintiff shortly after he lodged written complaints

      about unlawful overtime practices committed by Defendant.

                                           PARTIES

   2. During all times material hereto, Plaintiff was a resident of the state of Florida, over the

      age of 18 years, and otherwise sui juris.

   3. During all times material hereto, Defendant, was an individual operating a non-registered

      company in the State of Florida with the fictitious name “The Wiring Guys.”
Case 6:21-cv-00401-GAP-DCI Document 1 Filed 03/02/21 Page 2 of 7 PageID 2




 4. Defendant regularly transacted business in Brevard County, Florida, within the jurisdiction

    of this Honorable Court. Defendant operates its principal location at 2111 Gandy Rd. SW,

    Palm Bay, FL 32908.

 5. During all times material hereto, Defendant, was Plaintiff’s employer, as defined by 29

    U.S.C. § 203(d).

 6. During all times material hereto, Defendant was vested with decision-making authority

    over the hiring, firing, scheduling, day-to-day operations, and pay practices that led to the

    FLSA violations alleged herein.

                             JURISDICTION AND VENUE

 7. The acts and/or omissions giving rise to this dispute took place within Brevard County,

    Florida, which falls within the jurisdiction of this Honorable Court.

 8. Defendant regularly transacts business in Brevard County, Florida, and operates its

    principal location out of Brevard County, Florida, and jurisdiction is therefore proper

    within the Middle District of Florida pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331

    and 1337.

 9. Venue is also proper within the Middle District of Florida pursuant to 29 U.S.C. § 216(b)

    and 28 U.S.C. § 1391(b).

                               GENERAL ALLEGATIONS

 10. Defendant is communications cabling company which installs fiber optic cables for

    telecommunication companies and businesses throughout Central Florida.

 11. Defendant also provides computer, network, electric and business systems support to its

    clients.

 12. Defendant has been operating in the State of Florida since at least 2017.


                                              2
Case 6:21-cv-00401-GAP-DCI Document 1 Filed 03/02/21 Page 3 of 7 PageID 3




 13. Plaintiff worked for Defendant from November 2017 until his wrongful discharge on or

    about February 26, 2021.

                                   FLSA COVERAGE

 14. Defendant is covered under the FLSA through enterprise coverage, as Defendant was

    engaged in interstate commerce during all pertinent times in which Plaintiff was employed.

    More specifically, Defendant was engaged in interstate commerce by virtue of the fact that

    Defendant’s business activities involved those to which the FLSA applies. Defendant’s

    business and Plaintiff’s work for Defendant affected interstate commerce because the

    materials and goods that Plaintiff used on a constant and/or continuous basis moved

    through interstate commerce prior to or subsequent to Plaintiff’s use of the same.

 15. During his employment with Defendant, Plaintiff and other employees handled and worked

    with various goods and/or materials that have moved through interstate commerce,

    including, but not limited to: telephones, cables, vans, automobiles, wirings,

    telecommunication equipment, pens, notepads, fiber optic cables, computers, cellular

    telephones, order forms, and other office related items.

 16. Defendant also regularly employed two (2) or more employees for the relevant time period,

    who handled the same or similar goods as those goods and materials handled by Plaintiff,

    or used the instrumentalities of interstate commerce, or the mails, thus making Defendant’s

    business an enterprise covered by the FLSA.

 17. Defendant grossed or did business in excess of $500,000.00 per year in the years 2018,

    2019, 2020 and is expected to gross in excess of $500,000.00 in 2020.

 18. During his employment, Plaintiff was regularly and recurrently involved in interstate

    commerce, or in work directly related to instrumentalities of interstate commerce, or in the


                                             3
Case 6:21-cv-00401-GAP-DCI Document 1 Filed 03/02/21 Page 4 of 7 PageID 4




    maintenance of instrumentalities of interstate commerce, and is therefore covered under

    the FLSA through individual coverage. More specifically, Plaintiff regularly and

    recurrently installed and performed maintenance work on telephone systems and fiber optic

    cables which were regularly and recurrently used in interstate commerce.

 19. During all material times hereto, Plaintiff was a non-exempt employee of Defendant within

    the meaning of the FLSA.

                      PLAINTIFF’S WORK FOR DEFENDANT

 20. Plaintiff installed fiber optic cables and telecommunication systems for Defendant during

    all times material hereto.

 21. Defendant paid Plaintiff $20.00 per hour during his employment period.

 22. Plaintiff worked approximately forty-four (44) hours per week.

 23. However, Defendant paid Plaintiff $20.00 per hour for all of the work Plaintiff performed,

    regardless if he worked more than forty (40) hours in a workweek.

 24. Defendant failed to pay federally mandated overtime wages at time-and-one-half his

    regularly hourly rate for the work he performed above forty (40) hours per week.

 25. On February 26, 2021—during the COVID-19 pandemic—Plaintiff sent Defendant a text

    message requesting proper overtime wages for his work above forty (40) hours during the

    previous workweek. Plaintiff also requested that Defendant pay him for his travel time

    between Defendant’s principal location and work sites.

 26. Defendant refused to pay Plaintiff and fired him on February 26, 2021 for insisting that

    Defendant pay him his federally mandated overtime wages.

 27. Defendant would not have fired Plaintiff if he did not request overtime wages.




                                             4
  Case 6:21-cv-00401-GAP-DCI Document 1 Filed 03/02/21 Page 5 of 7 PageID 5




   28. The close proximity of Plaintiff’s complaints and his termination gives rise to the

       presumption that he was terminated because of complaining about Defendant’s illegal

       overtime wage practices.

       COUNT I – FEDERAL OVERTIME WAGE VIOLATIONS – 29 U.S.C. § 207

   29. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 28 as though set forth fully

       herein.

   30. Defendant failed to compensate Plaintiff at the proper overtime rate of time-and-one-half

       required by the FLSA for certain hours worked in excess of forty (40) per week.

   31. Defendant willfully and intentionally refused to pay Plaintiff’s overtime wages as required

       by the FLSA, as Defendant knew of the overtime requirements of the FLSA.

   32. Defendant recklessly failed to investigate whether Defendant’s payroll practices were in

       accordance with the FLSA during the relevant time period.

   33. Defendant’s willful and/or intentional violations of federal wage law entitle Plaintiff to an

       additional amount of liquidated, or double, damages.

   34. As a result of the violations alleged herein, Plaintiff was required to retain the undersigned

       counsel and is therefore entitled to recover reasonable attorney’s fees and costs.

       WHEREFORE, Plaintiff, MICHAEL MCGUIRE JR., respectfully requests that this

Honorable Court enter judgment in his favor and against Defendant, JEFFREY HAYNES d/b/a

THE WIRING GUYS, and award Plaintiff: (a) unliquidated damages; (b) liquidated damages; (c)

reasonable attorney’s fees and costs; and any and all such further relief as this Court may deem

just and reasonable under the circumstances.




                                                 5
Case 6:21-cv-00401-GAP-DCI Document 1 Filed 03/02/21 Page 6 of 7 PageID 6




              COUNT II – WRONGFUL DISCHARGE UNDER THE FLSA
                      IN VIOLATION OF 29 U.S.C. § 215(a)(3)

 35. Plaintiff re-avers and re-alleges Paragraphs 1 through 28 above as though fully set forth

    herein.

 36. Pursuant to 29 U.S.C. § 215(a)(3), it is unlawful to discharge or in any other manner

    discriminate against any employee because such employee has filed any complaint or

    caused to be instituted any proceeding under or related to the FLSA.

 37. On February 26, 2021, Plaintiff text messaged Defendant to request overtime wages for

    the work he performed in the previous workweek.

 38. On February 26, 2021, Defendant refused to pay Plaintiff his accrued overtime wages and

    fired him through text message.

 39. A direct causal relationship exists between Plaintiff asserting his rights under the FLSA

    and his abrupt termination immediately thereafter.

 40. Any other justification for termination cited by Defendant is mere pretext in an attempt to

    cover up the true intention behind Defendant’s unlawful actions.

 41. Defendant would not have fired Plaintiff if he did not insist that Defendant pay him his

    accrued overtime wages on February 26, 2021.

 42. Plaintiff had a good faith belief that Defendant committed overtime violations when he

    complained to Defendant about Defendant’s overtime practices on February 26, 2021.

 43. As a direct result of Defendant’s conduct, Plaintiff has suffered loss of back pay, loss of

    front pay, loss of reputation, and emotional damages, and has been otherwise damaged in

    amount to be proven at trial.

 44. Plaintiff has attempted to mitigate his damages but has been unable to find comparable

    employment to date because of difficulties brought on by the COVID-19 pandemic.

                                              6
  Case 6:21-cv-00401-GAP-DCI Document 1 Filed 03/02/21 Page 7 of 7 PageID 7




        WHEREFORE, Plaintiff, MICHAEL MCGUIRE JR., respectfully requests that this

Honorable Court enter judgment in his favor and against Defendant, JEFFREY HAYNES d/b/a

THE WIRING GUYS, and award Plaintiff: (a) back pay; (b) front pay; (c) liquidated damages; (d)

damages for loss of reputation, garden variety emotions distress and humiliation; (e) reasonable

attorney’s fees and costs; and any and all such further relief as this Court may deem just and

reasonable under the circumstances.

                               DEMAND FOR JURY TRIAL

   Plaintiff, MICHAEL MCGUIRE JR., demands a trial by jury on all appropriate claims.

        Dated this 2nd day of March 2021.

                                                   Respectfully Submitted,

                                                   USA EMPLOYMENT LAWYERS-
                                                   JORDAN RICHARDS, PLLC
                                                   805 E. Broward Blvd. Suite 301
                                                   Fort Lauderdale, Florida 33301
                                                   Ph: (954) 871-0050
                                                   Counsel for Plaintiff

                                                   By: /s/ Jordan Richards
                                                   JORDAN RICHARDS, ESQUIRE
                                                   Florida Bar No. 108372
                                                   JAKE BLUMSTEIN, ESQUIRE
                                                   Florida Bar No. 1017746
                                                   Jordan@jordanrichardspllc.com
                                                   Jake@jordanrichardspllc.com

                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on March 2,

2021.

                                                   By: /s/ Jordan Richards
                                                   JORDAN RICHARDS, ESQUIRE
                                                   Florida Bar No. 108372

                                      SERVICE LIST:

                                               7
